                                                 1

                                                 2

                                                 3

                                                 4

                                                 5

                                                 6

                                                 7

                                                 8

                                                 9                                          UNITED STATES DISTRICT COURT

                                                10                                              DISTRICT OF NEVADA

                                                11   DIANA RAMOS-MOLINA, an individual;,                   CASE NO.:    2:19-cv-00253-MMD-GWF

                                                12                            Plaintiff,

                                                13   vs.                                                   ORDER RE:        ORDER RE:
                                                                                                           Stipulation for Dismissal withFOR
                                                                                                                        STIPULATION       Prejudice
                                                14   SUBAMERICA, L.L.C., a Nevada limited                                DISMISSAL WITH
                                                     liability Company, d/b/a SUBWAY; DOES 1-                               PREJUDICE
                                                15   10 inclusive; ROES CORPORATIONS/
                                                     ENTITIES 1 through 10 inclusive,
                                                16
                                                                              Defendants.
                                                17

                                                18

                                                19              IT IS HEREBY STIPULATED AND AGREED, by and between the Defendant,

                                                20   SUBAMERICA, L.L.C., a Nevada limited liability Company, d/b/a SUBWAY, by and through

                                                21   their counsel, Kaempfer Crowell, and Plaintiff, DIANA RAMOS-MOLINA, by and through her

                                                22   ///
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   ///
                           Suite 650




                                                24   ///


                                                     2375729_1.doc 6943.172
                                                                                                                                             Page 1 of 2
                                                 1   counsel, The Thater Law Group, P.C., that all of Plaintiff’s claims against Defendant are hereby

                                                 2   dismissed, with prejudice, with each party to bear their own attorney fees and costs.

                                                 3              DATED this 23rd day of July, 2019

                                                 4      THE THATER LAW GROUP, P.C.                      KAEMPFER CROWELL

                                                 5

                                                 6      By:     /s/ M. Lani Esteban-Trinidad            By:     /s/ Lyssa S. Anderson
                                                              M. LANI ESTEBAN-TRINIDAD                        LYSSA S. ANDERSON
                                                 7            Nevada Bar No. 006967                           Nevada Bar No. 5781
                                                              7000 Smoke Ranch Rd., Ste. C                    RYAN W. DANIELS
                                                 8            Las Vegas, Nevada 89128                         Nevada Bar No. 13094
                                                                                                              1980 Festival Plaza Drive, Suite 650
                                                 9            Attorneys for Plaintiff                         Las Vegas, Nevada 89135
                                                              Diana Ramos-Molina
                                                10                                                            Attorneys for Defendant
                                                                                                              Sub America, L.L.C. d/b/a Subway
                                                11

                                                12              IT IS SO ORDERED.

                                                13

                                                14
                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                15

                                                16                                          DATED:    July 24, 2019


                                                17

                                                18

                                                19

                                                20

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                     2375729_1.doc 6943.172
                                                                                                                                              Page 2 of 2
